Laughlin, J.:
Defendant and three others were jointly indicted on two counts. Both counts charged that they were official primary election inspectors in the fourteenth election district of the seventeenth assembly district in and for the city and county of New York at a primary election held on the 19th of September, 1917. The first count charged them with having committed a felony under the provisions of section 766 of the Penal Law in that they intentionally made a false canvass of the ballots cast at the election and a false statement of the result of the canvass. The second count charged them with a misdemeanor for a violation of the provisions of section 751, subdivision 12, of the Penal Law in that they made a false statement of the result of the canvass of the ballots cast at the official primary election. Both counts were left to the jury and the verdict was “ guilty of first count in the indictment.” No verdict was rendered on the second count. The court on sentencing appellant directed the clerk to indorse on the indictment that the verdict would be received and acted upon by the court as one for a misdemeanor; and the appellant was sentenced under the second count of the indictment, on which he was not convicted by the jury, to confinement in the city prison for the period of six months.
After the jurors were selected and sworn and before any evidence was taken, counsel for the defendant stated that it •was his understanding that his right to make motions in the case was reserved on account of his engagements, to which the court replied that his understanding was correct. He thereupon moved that the defendant be discharged on the ground that on a former trial on the indictment in the same court he was acquitted by the jury and that, therefore, he could not be placed in jeopardy a second time. Neither the district attorney nor the court questioned the accuracy of the statement, but the court denied the motion and an exception was taken. Appellant’s counsel thereupon announced that he *693desired to plead that his client was acquitted on the former trial and he asked the court whether he was to be permitted to try that issue. The court announced that the only issues to be tried were those arising on the indictment, and an exception was taken to that ruling: The application to amend his plea by pleading an acquittal was informally made, but no objection was raised by the district attorney. By the rulings of the court, however, appellant was precluded from proving that on the former trial under the same indictment and before the same court, the jury rendered a verdict acquitting appellant under the first count and announced that they were unable to agree under the second count and that they were then discharged. It is asserted and not disputed that these were the facts, and if so they must have been known both to the representatives of the district attorney and to the court and the appellant should have been permitted to amend his plea as requested. That such are the facts is not controverted by the district attorney and the only argument made in support of the ruling of the court is that the appellant should have offered the record of the verdict on the former trial in evidence. In the circumstances the appellant should not suffer through the failure of his attorney to offer evidence on an issue which the court had ruled could not be tried.
The court charged the jury that the uncontroverted evidence showed that appellant 'signed a false statement of the canvass of the votes cast at the primary election. Appellant testified in his own behalf that in signing the statement he relied on the statements of the chairman with respect to the result of the canvass. The court instructed the jury not only that the appellant was not justified in relying on the statements of the chairman of the board but that it was Ms duty to know and he was presumed to know the facts and that he could not excuse himself by the action of the chairman and that the only question for the jury to determine was whether the statement signed by the appellant was false in fact. At the close of the charge counsel for the appellant requested the court to instruct the jury that defendant was not charged with neglect of duty and that the jurors were the judges of the fact as to whether or not the act with which the appellant was charged “ was done intentionally or wilfully.” The court declined to *694charge on those points further than as already charged, and exceptions were duly taken. The charge on the subject of whether the act was done intentionally and willfully was to the effect that the appellant was presumed to know the law, and that a man is presumed to intend to do an act which he does and to 'intend the natural consequences of any act he does, and that if the jury would reflect it would be difficult for -them to conceive of any act that can be done without that act being intentional, and that the law presumes that a rational man in the possession of his senses who does an act intended to do the act, and that the difference in meaning between the word “ intentionally ” and the word “ wilfully ” is “ somewhat shadowy ” and that.a man who does an act of his own volition does it wilfully. The charge with respect to the meaning of “intentionally” and “wilfully” was in substance the same as that in People v. Luft (192 App. Div. 713) where it was held to be erroneous and on that ground this court reversed the conviction of the -defendant and granted a new trial. These errors were not cured by the unauthorized action of the court in changing the verdict of the jury from a conviction on the first count to a conviction on the second.
It follows that the judgment of conviction should be reversed and a new trial granted.
Clarke, P. J., Dowling, Smith and Page, JJ., concur.
Judgment reversed and new trial granted. Settle order on notice.